NUMBER 13-07-00684-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


THORA O. ROURK, ET AL.,                                                                   Appellants,

                                                    v.

CAMERON APPRAISAL DISTRICT,                                                                  Appellee.


                          On appeal from 357th District Court
                              of Cameron County, Texas.



                                         OPINION
                   Before Justices Yañez, Garza, and Benavides
                          Opinion by Justice Benavides
        Thora O. Rourk and others similarly situated,1 appellants, sought a judgment from
the trial court declaring that the Cameron Appraisal District (“CAD”), appellee, could not
assess property taxes against their travel trailers and park model recreational vehicles

        1
          Appellants are Thora O. Rourk, Clara and Harry Schm oekel, Robert and Joan Niles, W illiam W . and
Frances W olfe, Terry and Jean Lathangue, A.J. and Betty Roy, Mabel Cheetham , Alice Zaske, Norm an L. and
Dorothy J. True, Lowell and W inona Krenger, Doyle L. and Joyce M. Vanschuyver, Donald E. and Virginia M.
Sadler, Sheldon I. and Margurite C. Ross, Gary and Lois Adam s, Clice A. Bridenstine, Albert and Cecilia
Conover, Rosiane Denom m e, W illiam and Lois J. Farnen, Louis E. and Doris C. Floetker, Raym ond Knight,
Erna D . Kooistra, Raym ond and Bette Le Bruan, Charles D. and Janet L. Munson, Arthur J. and Mary Ann
Orlikowski, Milton and Nancy Schm iege, and Carroll A. and Lois Iverson.
(collectively, “RVs”) because the RVs were not real property and the RVs satisfied a
tangible personal property exemption to property taxation. See TEX . TAX CODE ANN . §§
1.04(2)-(3), 11.01, 11.14 (Vernon 2008). After a bench trial, the trial court concluded that
the RVs owned by the plaintiffs are “improvements to realty” as defined by the tax code,
that the RVs are not exempt as personal property, and that they are subject to taxation.
We affirm in part and reverse and remand in part.
                                       I. BACKGROUND

       Beginning as early as tax year 1993, CAD started assessing the value of appellants’
RVs for the purposes of ad valorem taxation. CAD asserted that the RVs were either
manufactured homes or improvements, and that under either category, appellants’ RVs
were taxable real property.       The appellants claimed that their RVs were neither
manufactured homes nor improvements but instead were tangible personal property and
were exempt from taxation.
       In July 2000, appellants filed their original petition for declaratory judgment asking
the trial court to declare that the actions taken by CAD were unconstitutional and that their
RVs were exempt from taxation. Additionally, appellants sought class certification for their
declaratory judgment action.
       Initially, CAD contested jurisdiction and class certification, and the trial court refused
to certify the class and granted summary judgment for CAD. On appeal, we reversed both
the failure to certify the class and the summary judgment; however, the supreme court
reversed our decision on the class certification and remanded the case to the trial court.
See Rourk v. Cameron Appraisal Dist., 131 S.W.3d 285, 289 n.3 (Tex. App.–Corpus Christi
2004) (“Rourk I”), rev’d, 194 S.W.3d 501, 503 (Tex. 2006) (per curiam). The effect of the
supreme court’s decision was to reduce the number of plaintiffs and to establish tax year
2001 as the only year in question. See Cameron Appraisal Dist. v. Rourk, 194 S.W.3d
501, 502 (Tex. 2006).
       The parties proceeded to a bench trial, during which the trial court heard testimony
from several of the appellants. Each testified that he or she rented space in an RV park

                                               2
in Cameron County but did not actually own the space. Each appellant owned an RV
located on one of these rented spaces. Each appellant confirmed that he or she used the
RV temporarily, primarily in winter, could have the RV ready to move within a matter of
hours, could easily disconnect the utility services and other attachments to the RV, and had
no intention of ceding ownership of the RV to the RV park, which owned the underlying
land.
        Robert Romero, a CAD appraiser, testified on behalf of CAD. He discussed the
criteria he used to determine that appellants’ RVs were taxable as improvements to real
property or were not exempt personal property because the RVs were manufactured
homes. The primary factor he used was the length of time each RV had remained at the
same location without being moved. Romero stated that RVs that remain in a park for a
“long period of time” would be taxed, and he agreed that 90 days to 180 days could be a
long period of time. The trial court determined that it had jurisdiction to consider the claims
of the appellants for tax year 2001 and that “[t]he trailers owned by [the appellants] are
improvements to realty as defined by Tex. Tax Code Sec. 1.04(3), and are not exempt
personal property, but instead are subject to taxation under the Texas Constitution and the
Texas Tax Code.” Although appellants requested findings of fact and conclusions of law,
the trial court did not enter any.2 This appeal ensued.
                                         II. STANDARD OF REVIEW
        “We review declaratory judgments under the same standards as other judgments
and decrees.” Montfort v. Trek Res. Inc., 198 S.W.3d 344, 354 (Tex. App.–Eastland 2006,
no pet.) (citing TEX . CIV. PRAC . & REM . CODE ANN . § 37.010 (Vernon 1997); Guthery v.
Taylor, 112 S.W.3d 715, 720 (Tex. App.–Houston [14th Dist.] 2003, no pet.); Roberts v.
Squyres, 4 S.W.3d 485, 488 (Tex. App.–Beaumont 1999, pet. denied)). “We look to the



        2
           Because appellants did not file a “Notice of Past Due Findings of Fact and Conclusions of Law,” they
waived any com plaint on appeal regarding the trial court’s failure to file findings of fact and conclusions of law.
See T EX . R. C IV . P. 297; see also Las Vegas Pecan & Cattle Co., Inc. v. Zavala County, 682 S.W .2d 254. 255-
56 (Tex. 1984).



                                                         3
procedure used to resolve the issue at trial to determine the standard of review on appeal.”
Id. (citing Guthery, 112 S.W.3d at 720; Roberts, 4 S.W.3d at 488). When the trial court
determines the declaratory judgment issue after a bench trial, we review its factual findings
under a sufficiency of the evidence standard and review its conclusions of law de novo.
Id. (citing Black v. City of Killeen, 78 S.W.3d 686, 691 (Tex. App.–Austin 2002, pet.
denied)). Questions of statutory construction are reviewed de novo. Tex. Dep’t of Transp.
v. Needham, 82 S.W.3d 314, 318 (Tex. 2002).
        When the trial court does not enter findings of fact and conclusions of law, “all fact
findings necessary to support the trial court’s judgment and supported by the evidence are
implied.” Cadle Co. v. Parks, 228 S.W.3d 915, 916 (Tex. App.–Dallas 2007, no pet.) (citing
Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990)). However, because the record
before us includes a reporter’s record, these implied findings are not conclusive and may
be challenged on sufficiency grounds. Id. “The judgment must be affirmed if it can be
upheld on any legal theory that finds support in the evidence.” Id. “It is not necessary for
the trial court to articulate the correct legal reason for its judgment.” Id. (citing I & JC Corp.
v. Helen of Troy L.P., 164 S.W.3d 877, 884 (Tex. App.–El Paso 2005, pet. denied)).

                                            III. APPLICABLE LAW
        “All real property and tangible personal property in this State, unless
exempt . . . shall be taxed . . . .” TEX . CONST . art. VIII, § 1(b). “Real property” includes “an
improvement,” which is defined as “a building, structure, fixture, or fence erected or affixed
on land.” TEX . TAX CODE ANN . § 1.04(2)(B), (3)(A). “Personal property” is “property that
is not real property.” Id. § 1.04(4). “Tangible personal property” is “personal property that
can be seen, weighed, measured, felt, or otherwise perceived by the senses . . . .” Id. §
1.04(5).
        During 2001, the relevant time period for this lawsuit,3 the Texas Constitution


          3
            2001 is the relevant year because that is the only year over which the trial court determ ined it had
jurisdiction. It noted, “The court has jurisdiction to consider the claim s of the following plaintiffs for tax year
2001 only . . . .” On appeal, neither party disputes this conclusion.

                                                         4
provided that the legislature may exempt from ad valorem taxation tangible personal
property except “structures which are personal property and are used or occupied as
residential dwellings.” See Rourk, 131 S.W.3d at 289 n.4 (citing TEX . CONST . art. VIII, §
1(b) (amended 2003)). The tax code implemented this exemption in section 11.14(a),
stating, “A person is entitled to an exemption from taxation of all tangible personal property,
other than manufactured homes, that the person owns and that is not held or used for
production of income.”4 Act of April 20, 1989, 71st Leg., R.S., ch. 76, § 1, sec. 11.14, 1989
TEX . GEN . LAW S 391, amended by Act of April 1, 2003, 78th, R.S., ch. 5, § 1, sec. 11.14,
2003 TEX . SESS. LAW SERV. 6.
        Statutes exempting property from taxation are strictly construed in favor of taxation.
Am. Hous. Found. v. Calhoun County Appraisal Dist., 198 S.W.3d 816, 819 (Tex.
App.–Corpus Christi 2006, pet. denied) (citing N. Alamo Water Supply Corp. v. Willacy
County Appraisal Dist., 804 S.W.2d 894, 899 (Tex. 1991)). We strictly construe such
statutes because exemptions from taxation “undermine equality and uniformity[5] by placing
a greater burden on some taxpaying businesses and individuals rather than placing the
burden on all taxpayers equally.” Harris County Appraisal Dist. v. Primrose Houston 7
Hous., L.P., 238 S.W.3d 782, 786 (Tex. App.–Houston [1st Dist.] 2007, pet. filed) (citing
N. Alamo Water Supply, 804 S.W.2d at 899); see also Hidalgo County Appraisal Dist. v.
HIC Tex. I, L.L.C., No. 13-07-083-CV, 2009 WL 620468, at *2 n.16 (Tex. App.–Corpus
Christi Mar. 12, 2009, no pet.) (mem. op.). Therefore, “the burden of proof of clearly



        4
            CAD asserts that the 2001 version of section 11.14 contains the following sentence, which is
included in the current version of the statute: “This subsection does not exem pt from taxation a structure that
a person owns which is substantially affixed to real estate and is used or occupied as a residential dwelling.”
See T EX . T AX C OD E A N N . § 11.14(a) (Vernon 2008). This sentence was not added to section 11.14 until 2003.
See Act of April 1, 2003, 78th Leg., R.S., ch. 5, § 1, sec. 11.14, 2003 T EX . S ESS . L AW S ER V . 6. In 2001,
section 11.14 stated, “A person is entitled to an exem ption from taxation of all tangible personal property, other
than m anufactured hom es, that the person owns and that is not held or used for production of incom e.” See
Act of April 20, 1989, 71st Leg., R.S., ch. 76, § 1, sec. 11.14, 1989 T EX . G EN . L AW S 391, amended by Act of
May 22, 2001, 77th Leg., R.S., ch. 521, § 1, sec. 11.14, 2001 T EX . S ESS . L AW S ER V . 921 (effective January
1, 2002) (adding the following sentence to section 11.14(a): “This subsection does not exem pt from taxation
a travel trailer, as defined by Section 11.142, that a person owns.”).

        5
            See T EX . C ON ST . art. VIII, § 1(a).

                                                        5
showing that the organization falls within the statutory exception is on a claimant,” Harris
County Appraisal Dist., 238 S.W.3d at 786, and all doubts are resolved against the
claimant. Jim Wells County Appraisal Dist. v. Cameron Village, Ltd., 238 S.W.3d 769, 772
(Tex. App.–San Antonio 2007, pet. filed).
                                        IV. ANALYSIS
       Rourk argues that the trial court erred in declaring that the RVs are improvements
and thus real property. Rourk urges this Court to find that the RVs are personal property
and therefore exempt from ad valorem taxation. CAD asserts that the RVs are taxable
improvements. Without filing findings of fact, the trial court concluded that the RVs are
taxable improvements and are not exempt personal property.
       A.     Improvement or Personal Property
       Under the tax code, an improvement to real property is real property and is taxable
as such. See TEX . TAX CODE ANN . §§ 1.04(2)(B), 11.14. An improvement is, in relevant
part, “a building, structure, fixture, or fence erected or affixed on land” or “a transportable
structure that is designed to be occupied for residential or business purposes, whether or
not it is affixed to land, if the owner of the structure owns the land on which it is
located . . . .” Id. § 1.04(3)(A), (B). Because “personal property” under the tax code is
defined as “property that is not real property,” we must first determine whether the RVs are
improvements and therefore real property. See id. § 1.04(4).
       In Rourk I, we reviewed a summary judgment granted for CAD. We determined
that, based on the summary judgment evidence, the RVs “were ‘transportable structures’
designed to be occupied for residential or business purposes, whether or not affixed to
land, but are not taxable since they were not owned by the owner of the land on which they
were located.” Rourk, 131 S.W.3d at 297 (quoting TEX . TAX CODE ANN . § 1.04(3)(B)). We
have reviewed the evidence in the present case, and we do not find any evidence
presented by CAD in the bench trial that refutes our determination that the RVs are
transportable structures. Additionally, the undisputed evidence before the trial court in the
present case indicates that the appellants do not own the land underlying their RVs, that

                                              6
the RVs can be moved within a matter of hours, and that the appellants use the RVs for
residential purposes. Therefore, under section 1.04(3) of the tax code, the RVs cannot be
improvements, and the trial court erred in so deciding. See TEX . TAX CODE ANN . §
1.04(3)(B).
        B.       Exempt Personal Property
        Having concluded that the RVs are not improvements and thus not real property,
we must now determine whether the RVs are tangible personal property which is entitled
to a tax exemption. See id. §§ 1.04(4), 1.04(5). During tax year 2001, the Texas
Constitution allowed the legislature to exempt from taxation personal property that is not
used as a residential dwelling. See Rourk, 131 S.W.3d at 289 n.4 (quoting TEX . CONST .
art. VIII, § 1(d)(2) (amended 2003)).
        As CAD recognizes, this constitutional provision is not self-executing and requires
enabling legislation for the exemption to be in force. See Hendee v. Dewhurst, 228
S.W.3d 354, 369 (Tex. App.–Austin 2007, pet. denied) (noting that a constitutional
provision “‘is not self-executing when it merely indicates principles, without laying down
rules by means of which these principles may be given force of law’”) (quoting Neeley v.
W. Orange-Cove Consol. Indep. Sch. Dist., 176 S.W.3d 746, 782 (Tex. 2005)). The
enabling legislation is section 11.14(a) of the tax code which, in 2001, exempted “all
tangible personal property, other than manufactured homes, that the person owns and that
is not held or used for production of income.”6 Act of April 20, 1989, 71st Leg., R.S., ch.
76, § 1, sec. 11.14(a), 1989 TEX . GEN . LAW S 391, amended by Act of April 1, 2003, 78th
Leg., R.S., ch. 5, § 1, sec. 11.14(a), 2003 TEX . SESS. LAW SERV. 6. Thus, the only tangible
personal property not exempt under section 11.14(a) is manufactured homes and property




        6
           CAD does not raise, as it did in Rourk I, a constitutional challenge to the legislature’s interpretation
of article VIII, section 1(d)(2)’s exem ption for personal property except personal property used as a residential
dwelling. See Rourk v. Cameron Appraisal Dist., 131 S.W .3d 285, 289 n.3 (Tex. App.–Corpus Christi 2004)
rev'd on other grounds, 194 S.W .3d 501 (Tex. 2006) (per curiam ).

                                                        7
held for the production of income.7
        The definition of manufactured home excludes recreational vehicles, which are
vehicles that are “[b]uilt on a single chassis; 400 [s]quare feet or less when measured at
the largest horizontal projections; [s]elf-propelled or permanently towable by a light duty
truck; and [d]esigned primarily not for use as a permanent dwelling but as temporary living
quarters for recreational, camping, travel, or seasonal use.” 24 C.F.R. § 3282.8(g) (2009);
see Act of April 20, 1989, 71st Leg., R.S., ch. 76, § 1, sec. 11.14(b), 1989 TEX . GEN . LAW S
391 (amending section 11.14(b) such that “‘manufactured home’ has the meaning
assigned by [s]ection 11.432” of the Texas Tax Code); Act of May 15, 1985, 69th Leg.,
R.S., ch. 846, § 14, 1985 TEX . GEN . LAW S 2932, 2939 (adding section 11.432 to the tax
code and mandating that “‘manufactured home’ has the meaning assigned by Subsection
(s), Section 3, Texas Manufactured Housing Standards Act (Article 5221f, Vernon’s Texas
Civil Statutes)”); Act of May 19, 1997, 75th Leg., ch. 791, § 1, 1997 TEX . SESS. LAW SERV.
2581, 2581-82 (amending “Section 3, Texas Manufactured Housing Standards Act (Article
5221f, Vernon’s Texas Civil Statutes)” to include the following definitions: (1) a
“manufactured home” is “a HUD-code manufactured home or a mobile home”; (2) a
“mobile home” is, in relevant part, “a structure that was constructed before June 15, 1976”;
and (3) a “HUD-code manufactured home” “does not include a recreational vehicle as that
term is defined by 24 C.F.R. Section 3282.8(g)”).
        Based on the foregoing definitions, to affirm the trial court’s judgment that the RVs
are not exempt personal property, we must determine whether the RVs were constructed




        7
          W hile CAD provides a lengthy discussion on the topic of RVs as “residential dwellings,” which are
currently excluded from the tangible personal property exem ption in section 11.14(a), the “residential dwelling”
language was not present in the 2001 version of section 11.14(a). See Act of April 20, 1989, 71st Leg., R.S.,
ch. 76, § 1, sec. 11.14(a), 1989 T EX . G EN . L AW S 391 amended by Act of May 22, 2001, 77th Leg., R.S., ch.
521, § 1, sec. 11.14(a), 2001 T EX . S ESS . L AW S ER V . 921 (effective January 1, 2002) and Act of April 1, 2003,
78th Leg., R.S., ch. 5, § 1, sec. 11.14(a), 2003 T EX . S ESS . L AW S ER V . 6 (adding the “residential dwelling”
language and applying to “taxes im posed for the tax year 2002 and thereafter”).

                                                         8
before June 15, 1976 and thus are “mobile homes,”8 or if they were made on or after June
15, 1976, whether the RVs were designed for use “as temporary living quarters for
recreational, camping, travel, or seasonal use.” 24 C.F.R. § 3282.8(g); Act of May 19,
1997, 75th Leg., ch. 791, § 1, 1997 TEX . SESS. LAW SERV. 2582.
        A thorough review of the record reveals a mixed bag of evidence; however, the
undisputed evidence demonstrates that appellants only use their RVs temporarily and
seasonally. Thus, if an appellant’s RV was manufactured on or after June 15, 1976, then
it does not meet the definition of the “manufactured home” exception to the section
11.14(a) tangible personal property exemption, and is therefore exempt. See Act of April
20, 1989, 71st Leg., R.S., ch. 76, § 1, sec. 11.14(a), 1989 TEX . GEN . LAW S 391.
        The record contains certificates of title for the RVs belonging to the following
appellants: Milton and Nancy Schmiege, Carroll A. and Lois Iverson, and Thora Rourk.
These certificates of title indicate that each of these appellants’ RVs had a model year of
1978 or later.
        The record also included “Personal Property Mobile Home Worksheets”
(“worksheets”) completed by CAD and offered into evidence by appellants.                                  The
worksheets are pre-printed forms containing a space to list the model year of the subject
RV.     Neither party objected to the accuracy of the worksheets.                        For the following
appellants, the worksheets indicate an RV model year of 1979 or later: Robert and Joan
Niles, William W. and Frances Wolfe, Terry and Jean Lathangue, Mabel Cheetham, Alice
Zaske, Norman L. and Dorothy J. True, Lowell and Winona Krenger, Doyle L. and Joyce



        8
            The entire applicable definition of “m obile hom e” is

        a structure that was constructed before June 15, 1976, transportable in one or m ore sections,
        which, in the traveling m ode, is eight body feet or m ore in width or 40 body feet or m ore in
        length, or, when erected on site, is 320 or m ore square feet, and which is built on a
        perm anent chassis and designed to be used as a dwelling with or without a perm anent
        foundation when connected to the required utilities and included the plum bing, heating, air-
        conditioning, and electrical system s.

Act of May 19, 1997, 75th Leg., ch. 791, § 1, 1997 T EX . S ESS . L AW S ER V . 2582.

                                                         9
M. Vanschuyver, Donald E. and Virginia M. Sadler, Clive A. Bridenstine, Albert and Cecilia
Conover, William and Lois J. Farnen, Louis E. and Doris C. Floetker, Raymond Knight, and
Arther J. and Mary Ann Orlikowski.
       The worksheets for Clara and Harry Schmoekel, A.J. and Betty Roy, Sheldon I. and
Margurite C. Ross, Gary and Lois Adams, Rosiane Denomme, Erna D. Kooistra, and
Charles D. and Janet L. Munson fail to list a definite model year but list either an estimated
model year, a model year of 1975 or 1976, or list no model year at all.
       The record contains no documentary evidence relating to appellants Raymond and
Bette LeBruan; however, after presenting testimony from several appellants, not including
the LeBruans, appellants’ counsel stated, “all our other witnesses would [sic] testify
identically as these already have.” The LeBruans never testified, and the testimony of
those appellants who did testify did not address the model year for all of appellants’ RVs;
thus, the record contains no evidence relating to the model year of the LeBruans’ RV.
       Because the appellants were seeking an exemption from taxation, they had the
burden to prove that they were entitled to the exemption. North Alamo Water Supply
Corp., 804 S.W.2d at 899. By failing to present evidence that their RVs were not
constructed before June 15, 1976, the following appellants, Clara and Harry Schmoekel,
A.J. and Betty Roy, Sheldon I. and Margurite C. Ross, Gary and Lois Adams, Rosiane
Denomme, Erna D. Kooistra, Charles D. and Janet L. Munson, and Raymond and Bette
LeBruan (“Group 1 appellants”), failed to prove that their RVs were not “mobile homes,”
which are included in the definition of “manufactured home” used by reference in section
11.14(b). See TEX . TAX CODE ANN . § 11.14(b). Therefore, the trial court did not err by
failing to exempt from taxation the RVs belonging to these appellants. See TEX . CONST .
art. VIII, § 1(b) (declaring that all real and tangible personal property in Texas is taxable
unless exempt). We overrule the appellants’ issue regarding the RVs owned by the Group
1 appellants.
       The following appellants satisfied their burden of proving that their RVs are


                                             10
“recreational vehicles” as defined by the applicable law and are therefore not manufactured
homes: Milton and Nancy Schmiege, Carroll A. and Lois Iverson, Thora Rourk, Robert and
Joan Niles, William W. and Frances Wolfe, Terry and Jean Lathangue, Mabel Cheetham,
Alice Zaske, Norman L. and Dorothy J. True, Lowell and Winona Krenger, Doyle L. and
Joyce M. Vanschuyver, Donald E. and Virginia M. Sadler, Clive A. Bridenstine, Albert and
Cecilia Conover, William and Lois J. Farnen, Louis E. and Doris C. Floetker, Raymond
Knight, and Arther J. and Mary Ann Orlikowski (“Group 2 appellants”). See TEX . TAX CODE
ANN . § 11.14(b); 24 C.F.R. § 3282.8(g). The evidence presented to the trial court indicated
that the RVs belonging to each of the Group 2 appellants were 400 square feet or less,
self-propelled or permanently towable with a light duty truck, built on a single chassis, and
designed as temporary living quarters for recreational, seasonal, camping, or travel use.
See 24 C.F.R. § 3282.8(g). The RVs belonging to the Group 2 appellants are tangible
personal property and not manufactured homes; therefore, the trial court erred in finding
that these RVs are not exempt personal property. See TEX . TAX CODE ANN . § 11.14(a).
We sustain appellants’ issue regarding the RVs owned by the Group 2 appellants.
                                      V. CONCLUSION
       We affirm the trial court’s judgment relating to the RVs owned by the Group 1
appellants. We reverse the trial court’s judgment regarding the RVs owned by the Group
2 appellants, and we remand the case to the trial court for a determination of the issue of
attorney’s fees relating to the Group 2 appellants’ claims.




                                                    _______________________________
                                                    GINA M. BENAVIDES,
                                                    Justice

Delivered and filed the
24th day of November, 2009.




                                             11